~ Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 1 of 29 PageID #:1293

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
RENAE UNRUH, )
)
Plaintiff, )
) No. 17 C 1782

v. )

) Judge Rubén Castillo
HUMANA INSURANCE COMPANY, et al., )
)
Defendants. )

MEMORANDUM OPINION AND ORDER

Pro se plaintiff Renae Unruh (“Plaintiff”) brings this action alleging violations of the
Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seg., and the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. § 201 et seg., and various state law claims against Humana Insurance
Company (“Humana”), Nancy Kavalle (“Kavalle”), and Donna Schoenheider (“Schoenheider”).
Before the Court is Defendants’ motion for summary judgment. (R. 86.) For the reasons that
follow, the motion is granted as to all claims except state law age discrimination (Count VII)
which is dismissed without prejudice.

RELEVANT FACTS
The following facts are undisputed unless otherwise noted.' Plaintiff was employed by

Humana from approximately March 2, 2014, to December 6, 2016. (R. 88, Defs.” SOF f 1, 14.)

 

' As discussed in greater detail below, although Plaintiff filed five separate oppositions to the
summary judgment motion, she failed to respond to most of Defendants’ Local Rule 56.1
Statement of Material Facts in any manner that comports with the rules. (See infra, Procedural
History.) Accordingly, the Court deems admitted all of Defendants’ asserted facts that are

properly supported by the record. Frey Corp. v. City of Peoria, 735 F.3d 505, 513 (7th Cir.
2013).
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 2 of 29 PagelD #:1293

She held the position of “Utilization Review — Sub-Acute — Oak Brook,” in which she acted as a
clinical registered nurse (“RN”) advisor for sub-acute matters, collaborating with healthcare
providers in reviewing actual and proposed medical care and services for Humana Plan members
against established coverage guidelines review criteria. (Id. Tf 14, 15.) Nancy Kavalle was
employed by Humana as a “Front Line Leader” and was Plaintiff's direct supervisor. (/d. { 3.)
Donna Schoenheider was employed by Humana as a “Utilization Management Manager.” (/d. |]
4.)

Humana maintains an attendance expectations policy which states that employees are
expected to be punctual and in attendance each of their scheduled work days in order to maintain
efficiency and productivity, and that repeated absences and tardiness even for good reason may
result in termination. (/d. J 7.) It also maintains a flexible policy regarding paid time off (“PTO”)
that can be used for vacation, personal or family illness, doctor appointments, school,
volunteerism, and other activities of the employee’s choice. (/d. { 8.) Excessive use of PTO,
however, can be disruptive to Humana’s business and employee morale, so employees are
expected to provide as much advance notice as possible when they will be absent from work, and
to be punctual and in attendance every day they are scheduled to work. (/d.)

Humana also has a policy which sets out the procedures for requesting accommodations
under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seg. dd. 11.) In
addition, it has a policy setting out the procedures for requesting leave under the FMLA. (id.

4] 12.) Finally, Humana has a policy against discrimination based on factors protected by federal,
state, or local law. (/d. { 9.) Humana provides employees several ways in which to raise concerns

in the workplace, including a toll-free ethics hotline and the ability to report concerns to

supervisors, managers, or human resources. (/d. J 10.)
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 3 of 29 PagelD #:1293

I. Unruh’s Employment with Humana

Plaintiff is licensed as a registered nurse. (Jd. J 13.) She holds an associate’s degree in
nursing education, a bachelor’s degree in consumer economics and family management, and a
master’s degree in registered nurse health education. (/d.) She began working for Humana on
March 2, 2014, in the Utilization Review department. (/d. J 14.) Her initial salary was $2,730.77
biweekly, or about $71,000 annually. (/d. J 18.) While employed by Humana, Plaintiff acted as a
clinical RN advisor for sub-acute matters, collaborating with healthcare providers in reviewing
actual and proposed medical care and services for Humana Plan members against established
guidelines review criteria. (/d. § 15.) She worked with a team of other clinical RN advisors, and
was responsible for the admission review, post-discharge calls, and discharge planning for
Humana Plan members for several long-term care facilities. (Jd. § 16.) During the March 2014 to
May 2015 time period, 13 people including Plaintiff held clinical RN advisor positions at the
Oak Brook office and reported to Kavelle. (Jd. § 20.) Plaintiff was 44 at that time, and the other
advisors ranged in age from 32 to 62. (/d.)

Plaintiff's position with Humana was one which allowed for her to work from home. (/d.
4 17.) In order to work from home, however, new Humana employees must first successfully
pass several audits for accuracy and adherence to company protocols. (/d.) If an employee is not
successfully working from home, Humana may require the employee to work in the office. (Id.)
When Plaintiff first began with Humana, she was required to work at least two days per week in
Humana’s Oak Brook office. (/d.)

Plaintiff received a week of training in Kentucky when she first began with Humana,

followed by classroom training in the Oak Brook office. (Jd. § 22.) In July 2014, Kavelle had a
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 4 of 29 PagelD #:1293

one-on-one meeting with Plaintiff in which they discussed her productivity. (/d. § 23.) They
discussed the importance of working from the Oak Brook office two days per week, and Plaintiff
was reminded to provide advance notice when she would not be able to work. (/d.) These topics
were addressed again in a coaching session the following month. (/d. § 24.) Plaintiff told Kavelle
in August 2014 that she could not come to the office because of car troubles. (/d.)

On September 26, 2014, Kavelle met again with Plaintiff for her mid-year progress
review. (/d. 4 25.) They discussed the importance of communicating with front line leaders when
Plaintiff would be unable to work at the office. (/d.) In January 2015, Kavelle asked RN Clinical
Advisor Jessica Goulding (“Goulding”) to schedule a side-by-side meeting with Plaintiff in order
to observe her work and help her improve it. (/d. 26.) When Goulding reached out to Plaintiff,
however, she advised that she did not know when she could come into the office. (/d.)

Plaintiff met with Goulding and another employee named Bob Unger on January 19,
2015. (id. 9] 25, 28.) Unger reported to Kavelle that Plaintiff's notes were disjointed and failed
to include several required processing steps. (/d.) He noted that Plaintiff usually refused help
from others, and was unwilling to accept feedback. (/d. | 28) That same day, Plaintiff reached
out to Kavelle about which facilities and assignments she was supposed to be handling. (/d.)
Kavelle asked Plaintiff to meet with Goulding for guidance, and reminded her of the importance
both of in-person trainings, and in-office attendance when requested. (/d.) Plaintiff again
resisted. (/d.)

That same day, Kavelle requested scheduling Plaintiff's annual performance review. (Id.
{| 31.) Plaintiff provided one date in response, adding that she would not be available for a week
thereafter because she was taking PTO. (Jd. ¢ 31.) Despite the short notice, Plaintiff was

permitted the time off. (/d.) On January 20, 2015, Goulding reported to Unger and Kavelle that
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 5 of 29 PagelD #:1293

he had reviewed Plaintiff's work queue, found it to be in disarray, and spent three hours fixing it.
(id. § 32.) Other workers similarly reported difficulty working with Plaintiffs cases. (/d.)

On January 27, 2015, Plaintiff and Kavelle met for her performance review. (Jd. { 33.)
Plaintiff received a rating of “inconsistent” overall and in several specific subcategories, and a
rating of “full” in a few others. (/d.) Kavelle noted that Plaintiff required re-training in the office,
but that Plaintiff resisted it. (/d.) Plaintiff was encouraged to review Humana’s policy regarding
working at home, and advised that she needed to be more open to attending meetings and/or
trainings at management’s request. (/d.) After her performance review, however, Plaintiff
continued to work outside of established business hours and was not online when she was
expected to be. (/d.) On January 30, 2015, Kavelle counseled Plaintiff on the company’s
expectations, namely, that she was expected to begin work between 7:00 and 9:00 a.m., and to
work eight hours per day including a lunch. (/d.) She reminded Plaintiff that if she was unable to
make personal appointments during her lunch hour or outside of work, she was to contact
Kavelle for approval. (/d.)

About a week later, Plaintiff had another side-by-side training with Goulding. (/d. | 37.)
He reported that Plaintiff was not familiar with standard processes for completing work on which
she had previously been trained. (/d.) On February 23, 2015, a Humana auditor informed Kavelle
that two of Unruh’s telephone calls had not followed Humana procedures, were inappropriate,
and adversarial. (/d.) The next day, Kavelle, Schoenheider, and Unruh met by telephone for a
coaching session. (/d. 38.) They reminded Plaintiff of the required working hours, noted time
gaps in logs of her work, and discussed the inappropriate calls. (/d.) Kavelle and Schoenheider
advised Plaintiff to let them know if she felt overwhelmed with her caseload. (/d.) Plaintiff did

not respond to that or request a caseload reduction. (/d.) In March 2015, Plaintiff's work was
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 6 of 29 PagelD #:1293

again audited and found to be out of compliance and poorly documented. (/d.) Accordingly,
Kavelle decided to put Plaintiff on a Competency and Contribution Improvement Plan (“CCIP”).
(Id. 441.)

A. The CCIP

On or about April 22, 2015, Kavelle and Schoenheider met with Plaintiff to issue her the
CCIP. (/d. 42.) The CCIP focused on plaintiff's behavior as well as her work assignments, and
noted that she had engaged in unprofessional communications with a provider, and that she was
resistant to attending training sessions and meetings with leadership. (/d.) The CCIP noted a
litany of problems: submitting fragmented documentation and incomplete post-acute clinical
forms; copying and pasting information into areas that were not required which made it look like
Plaintiff was being more productive than she actually had been; sending incorrect letter requests
to the compliance department which then required correcting; submitting incorrect processing
information to facilities; submitting documentation in a manner than made it difficult for
coworkers to follow and caused them to perform unnecessary work; not working regularly
scheduled hours; and taking unscheduled time away from work for personal appointments. (/d.
{| 42.) It outlined the expectations Plaintiff was to meet, including attending in-person meetings
when asked, following proper protocol on routine work assignments, and not being absent during
the workdays to attend to personal appointments. (/d. { 44.) Plaintiff was advised that the CCIP
would continue through October 16, 2015, and that the failure to meet expectations during the
CCIP period would result in immediate termination. (/d.) Plaintiff was told that Kavelle would

meet with her weekly to discuss her progress in meeting the CCIP’s expectations. (/d.)
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 7 of 29 PagelD #:1293

After the meeting, a copy of Plaintiff's CCIP was faxed to Plaintiff's attention, but routed
to a team inbox since Plaintiff's fax line had been set to forward there. (/d. | 45.) The person
tasked with opening and distributing team faxes notified Kavelle of the error. (/d. J 46.)

On about April 28, 2015, Plaintiff called Humana’s Ethics Line to report that her CCIP
had been forwarded to the team fax box, and Humana subsequently investigated her complaint.
(id. Ff 47, 48.) On May 1, 2015, Plaintiff submitted a “Resolving Issues Report Request Form,”
in which she disagreed with the CCIP and requested its removal from her employee file. (/d.

4 48.) An investigation began, but was never completed because Plaintiff took a leave of absence
from Humana shortly thereafter. (/d.)

B. FMLA Leave

Plaintiff testified that she was diagnosed with general anxiety in 2006 but that it did not
affect or limit her ability to do her job. (/d. | 69.) Similarly, she testified that she was first
diagnosed with celiac disease in 2010 or 2011, but that neither celiac disease nor migraines
affected her work. (/d. §§ 69, 71.) Although Plaintiff testified that she told Kavelle in 2014 about
having celiac disease, Kavelle testified that she was not informed of it until May 13, 2015, when
Plaintiff mentioned it in conjunction with a request to leave work early the following day. (Id. |
71.)

On April 23, 2015, Plaintiff sought FMLA leave for her parent’s serious health condition.
(id. | 54.) UNUM, Humana’s third-party administrator for FMLA and short-term disability leave
at the time, approved Plaintiff for intermittent leave between April 23, 2015, and October 22,
2015. (/d.) Plaintiff also requested leave for her own serious health condition on April 23, 2015.
(Id. § 48.) She had not requested FMLA leave previously because she did not believe it was

necessary. (/d. J] 52, 53, 58, 63.)
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 8 of 29 PagelD #:1293

The healthcare provider certification that Plaintiff submitted in support of her FALA
leave request was dated May 18, 2015, and noted that Plaintiff was diagnosed with “severe
anxiety, headaches, GI upset due to significant work related/triggered stress,” but did not
mention celiac disease. (/d.) The certification noted that Plaintiff's conditions began on April 22,
2015, she began treatment on April 27, 2015, and she was unable to perform all of the functions
of her job. (/d.)

Plaintiff was approved by UNUM for continuous FMLA leave for her own serious health
condition from May 15, 2015, through June 14, 2015. (/d. 56.) Her subsequent request for an
extension of FMLA leave for her own condition was also approved to its exhaustion date of
August 1, 2015. (/d. 4 56.) Thereafter, Plaintiff continued on leave under short-term disability
through November 11, 2015. (/d. 4 57.)

Plaintiff never returned to work after her continuous leave of absence began on May 15,
2015. (id. | 57.) While she was on leave, Humana reached out to her to discuss accommodations,
but Plaintiff did not provide any of the information the company requested. (Jd. $4 59, 60.) On
December 13, 2016, Humana informed Plaintiff that her employment had been terminated
effective December 6, 2016, since she had exhausted all available leave and remained unable to
work, sought an indefinite leave, and had failed to engage in an interactive accommodation
process. (/d. 7 59.)

Cc, Complaint of Discrimination

On about August 17, 2015, Plaintiff filed a charge of discrimination with the Illinois
Department of Human Rights (“IDHR”), alleging discrimination on the basis of age, marital
status, and disability. (/d. § 61.) Plaintiff also alleged retaliation in the form of unpaid wages.

(id.)
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 9 of 29 PagelD #:1293

PROCEDURAL HISTORY

This action was removed from the Circuit Court of Cook County on March 6, 2017 (R. 1,
Notice of Rem.) An amended complaint was filed on April 18, 2017 (R. 14, Am. Compl.), which
Defendants answered on May 10, 2017. (R. 19, Answer.) Plaintiffs retained counsel withdrew
on October 2, 2017 (R. 32, Order), and counsel was recruited to represent Plaintiff on November
2, 2017. (R. 35, Order.) After Plaintiffs appointed attorney requested relief from the assignment,
the Court recruited three additional attorneys to represent her, each of which sought and were
granted leave to withdraw. (R. 40, 46, 54, 58, 62, and 68, Orders.) Plaintiff has proceeded pro se
since her fourth recruited counsel’s withdrawal. (R. 68, Order.)

Defendants moved for summary judgment on April 12, 2019. (R. 86, Def.’ Mot.) On
June 20, 2019, Plaintiff filed two responses in opposition to the motion (R. 90, Pl.’s Resp.; R. 91,
PI.’s Second Resp.), and on June 25 and July 8, 2019, she filed two more. (R. 92, Pl.’s Third
Resp.; R. 93, Pl.’s Fourth Resp.) Defendants replied on July 12, 2019. (R. 94, Defs.’ Reply.)

When it came to the Court’s attention that Plaintiff had not been served with the “Notice
to Pro Se Litigant Opposing Motion for Summary Judgment” that is required by Northern
District of Illinois Local Rule 56.2, Defendants were ordered to serve her with one and Plaintiff
was given the opportunity to supplement her previous filings with one that better comported with
the rules. (R. 98, Min. Entry.) The Court noted that none of Plaintiff’s four filings in opposition
to the summary judgment motion appeared to be directed to Defendants’ Local Rule 56.1
statement or to several of Defendants’ legal arguments, and reminded Plaintiff of the availability
of the District Court’s Pro Se Assistance Program. (/d.) Plaintiff subsequently filed a response to

the first few paragraphs of Defendants’ lengthy Local Rule 56.1 statement, but failed to respond
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 10 of 29 PagelD #:1293

to the remainder or to provide any record in support of her assertions. (R. 99, P].’s Resp. Defs.’
SOF.)
LEGAL STANDARD

I. Federal Rule of Civil Procedure 56

Federal Rule of Civil Procedure 56 provides that “[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. Civ. P. 56(a). A genuine dispute of
material fact exists if “the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Daugherty v. Page, 906 F.3d 606, 610 (7th Cir. 2018) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Under Rule 56, the movant has the initial burden
of establishing that a trial is not necessary. Sterk v. Redbox Automated Retail, LLC, 770 F.3d
618, 627 (7th Cir. 2014). “That burden may be discharged by showing. . . that there is an
absence of evidence to support the nonmoving party’s case.” /d. (internal quotation omitted). If
the movant carries this burden, the nonmovant “must make a showing sufficient to establish the
existence of an element essential to that party’s case.” /d. (internal quotation omitted). The
nonmovant “must go beyond the pleadings (e.g., produce affidavits, depositions, answers to
interrogatories, or admissions on file) to demonstrate that there is evidence upon which a jury
could properly proceed to find a verdict in [his or her] favor.” Jd. (internal quotation omitted).
Not all disputes of fact preclude summary judgment, but instead, only those that are both
material and genuine. Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012). Factual disputes that

are irrelevant or unnecessary do not preclude summary judgment. Jd.

10
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 11 of 29 PagelD #:1293

Il. Northern District of Illinois Local Rule 56.1

Northern District of Illinois Local Rule 56.1 governs how the parties identify material
facts and potential disputed material facts. N.D. ILL. L.R. 56.1. “The purpose of Rule 56.1 is to
have the litigants present to the district court a clear, concise list of material facts that are central
to the summary judgment determination. It is the litigants’ duty to clearly identify material facts
in dispute and provide the admissible evidence that tends to prove or disprove the proffered
fact.” Curtis v. Costco Wholesale Corp., 807 F.3d 215, 219 (7th Cir. 2015). Local Rule 56.1(a)
“requires the party moving for summary judgment to file and serve a ‘statement of material facts
as to which the moving party contends there is no genuine issue and that entitle the moving party
to a judgment as a matter of law.’” Jd. at 218 (quoting N.D. ILL. L. R. 56.1(a)(3)). “The non-
moving party must file a response to the moving party’s statement, and, in the case of any
disagreement, cite ‘specific references to the affidavits, parts of the record, and other supporting
materials relied upon.’” Petty v. City of Chicago, 754 F.3d 416, 420 (7th Cir. 2014) (quotation
omitted); see also N.D. ILL. L. R. 56.1(b)(3)(A). The failure to file a timely response to a
summary judgment motion may result in the Court deeming admitted the uncontroverted facts in
the moving party’s Local Rule 56.1 submission to the extent they are supported by evidence in
the record. Keeton v. Morningstar, Inc., 667 F.3d 877, 880 (7th Cir. 2012).

The Local Rules also require service of a “Notice to Pro Se Litigant Opposing Motion
for Summary Judgment.” N.D. ILL. L.R. 56.2. The notice explains how to respond to a
summary judgment motion and statement of undisputed facts, and warns that a failure to respond
in accordance with the procedures set out in the rules will compel the Court to consider the
movant’s well-supported factual contentions undisputed. (R. 97, Notice to Pro Se Litigant.)

Despite these general admonitions and this Court’s specific warning that Plaintiff's first four

11
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 12 of 29 PagelD #:1293

filings had not complied with the rules, Plaintiff failed to file a supported response in opposition
to Defendant’s proposed statements of undisputed facts. (See R. 95, Min. Entry; R. 90, Pl.’s
Resp.; R. 91, Pl.’s Second Resp.; R. 92, Pl.’s Third Resp.; R. 93, Pl.’s Fourth Resp.; R. 99, Pl.’s
Resp. Defs.’ SOF.) Instead, Plaintiff filed a document that purported to respond to the first
handful of Defendants’ 80 statement of facts, but did so by way of argument and unsupported
factual assertions well beyond the scope of Defendants’ statements. (R. 99, PI.’s Resp. Defs.’
SOF.) Even where Plaintiff referred to certain specific records she says supports her claims, she
did not provide them to the Court. (/d.) Consistent with the standards relating to

summary judgment and Plaintiffs pro se status, however, the Court has nevertheless considered
and liberally construed the relevant arguments in each of Plaintiff's submissions despite her
numerous assertions of unsupported fact and inappropriate and improper arguments. (See R. 90,
Pl.’s Resp.; R. 91, Pl.’s Second Resp.; R. 92, Pl.’s Third Resp.; R. 93, PI.’s Fourth Resp.; R. 99,
Pl.’s Resp. Defs.’ SOF.)

The Court recognizes that Plaintiff is proceeding pro se, but even pro se litigants are
required to comply with applicable procedural rules. McNeil v. United States, 508 U.S. 106, 113
(1993) (“[W]e have never suggested that procedural rules in ordinary civil litigation should be
interpreted so as to excuse mistakes by those who proceed without counsel.”); Cady v. Sheahan,
467 F.3d 1057, 1061 (7th Cir. 2006) (holding that “even pro se litigants must follow the rules of
civil procedure”). Accordingly, to the extent Defendant’s Local Rule statement is supported by
the record, it is deemed admitted. Frey Corp. v. City of Peoria, 735 F.3d 505, 513 (7th Cir.
2013); Nowak v. Transp. Joint Agreement of Cmty. Consol. Sch. Dist. No. 47,255 F. App’x 85,
87 (7th Cir. 2007) (“A district court may insist upon strict adherence to its local rules even from

a pro se litigant, and if a party opposing summary judgment fails to comply with its obligations

12
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 13 of 29 PagelD #:1293

under Local Rule 56.1, the court may in its discretion deem the motion unopposed[.]” (internal
Citations omitted).

ANALYSIS
1. FMLA Claims (Counts ITI and IV)

According to Defendants, summary judgment should be entered against Plaintiff on her
FMLA claims because Plaintiff cannot establish that she was eligible for FMLA leave prior to
March 2, 2015, that she was entitled to FMLA leave, or that she provided sufficient notice of her
intent to take FMLA leave. (R. 87, Defs.” Mem. at 4.) Even if Plaintiff could establish a prima
facie case, Defendants add, her claim would still fail because Humana had a legitimate non-
pretextual reason for issuing her the CCIP and for terminating her employment when she did not
return to work. (/d.) Plaintiff alleges that she was qualified to take FMLA leave due to her
serious health condition, and she requested intermittent FMLA leave or a reduced leave schedule
to seek medical treatment, but she failed to provide evidence from which such things could be
established. (R. 14, Am. Compl. {J 15-17; R. 90, PI.’s Resp.; R. 91, Pl.’s Second Resp.; R. 92,
P].’s Third Resp.; R. 93, Pl.’s Fourth Resp.; R. 99, Pl.’s Resp. Defs.’ SOF.)

In order to prevail on a FMLA interference claim, an employee must show that: (1) she
was eligible for FMLA protection; (2) her employer was covered by the FMLA; (3) she was
entitled to leave under the FMLA; (4) she provided sufficient notice of her intent to take FMLA
leave; and (5) her employer denied her the right to FMLA benefits. Nicholson v. Pulte Homes
Corp., 690 F.3d 819, 825 (7th Cir. 2012). The healthcare provider certification that Plaintiff
provided Humana is dated May 18, 2015, indicates that her conditions began on April 22, 2015,
and that her treatment began on April 27, 2015. (R. 88, Defs.’ SOF 4 55.) No evidence in the

record suggests that Plaintiff was receiving treatment for any of her asserted serious health

13
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 14 of 29 PagelD #:1293

conditions earlier. (See id.) To the contrary, Plaintiff testified that prior to her FMLA leave,
neither celiac disease nor migraines impacted her ability to work. (/d. 4] 69, 71.) Without
evidence to suggest that Plaintiff had earlier sought or was receiving treatment for her condition,
she cannot establish that she suffered from a serious health condition under the FMLA. Guzman
v. Brown Cty., 884 F.3d 633, 638-39 (7th Cir. 2018) (affirming summary judgment for employer
on FMLA claim where plaintiff had no evidence to show treatment for diagnosed condition).

In light of Plaintiff's testimony, her assertion that she told Kavelle of her condition does
not save her claim. Plaintiff testified that she could not recall ever telling Kavelle or
Schoenheider that she suffered from anxiety and migraines, and that prior to her taking leave, she
had only mentioned celiac disease in the context of explaining why she could not eat certain
foods and why she had a dentist appointment. (Jd. [{ 68-72.) The FMLA requires that an
employee “provide sufficient information for an employer to reasonably determine whether the
FMLA leave may apply to the leave request. . . . Calling in ‘sick’ without providing more
information will not be considered sufficient notice to trigger an employer’s obligation under the
Act. 29 C.F.R. § 825.303(b). To trigger an employer’s duty of inquiry, the employee must
provide at least some information that would make the employer aware of the possible need for
leave. See Curtis v. Costco Wholesale Corp., 807 F.3d 215, 220 (7th Cir. 2015); Burnett v. LFW,
Inc., 472 F.3d 471, 479 (7th Cir. 2006). A casual mention of illness does not suffice to establish
notice. Nicholson, 690 F.3d at 826 (finding employee’s mention of need to care for aging parents
insufficient as a matter of law to trigger employer’s duty of inquiry). Instead, to put her employer
on notice, Plaintiff must have at least alerted it to the seriousness of her health condition. /d.

There is no evidence in the record that Plaintiff did so here. As Plaintiff testified, she did not

14
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 15 of 29 PagelD #:1293

think that she needed FMLA leave prior to the date she took it. (R. 88, Defs.” SOF { 58.)
Accordingly, Plaintiff's interference claim (Count III) fails.

Plaintiff's retaliation claim likewise fails. To survive summary judgment on a claim of
retaliation under the FMLA, Plaintiff “must present evidence that she was subject to an adverse
employment action that occurred because she requested or took FMLA leave.” Guzman, 884
F.3d at 640; accord Tibbs v. Admin. Office of the Ill. Courts, 860 F.3d 502, 505 (7th Cir. 2017).
Plaintiff alleges she was unfairly disciplined and terminated for exercising her FMLA rights
(R. 14, Am. Comp. {ff 31, 34), however she points to no evidence in the record to suggest any
causal link between the exercise of her rights and either her discipline or termination. (R. 90,
Pl.’s Resp.; R. 91, Pl.’s Second Resp.; R. 92, Pl.’s Third Resp.; R. 93, Pl.’s Fourth Resp.; R. 99,
Pl.’s Resp. Defs.” SOF.)

Further, despite Plaintiff's disagreement with the CCIP, standing alone it is not a
materially adverse employment action. Bagwe v. Sedgwick Claims Mgmt. Servs., Inc., 811 F.3d
866, 889 (7th Cir. 2016); James v. Hyatt Regency Chi., 707 F.3d 775, 782 (7th Cir. 2013). For an
employer’s action to be defined as materially adverse, “it must be more disruptive than a mere
inconvenience or an alteration of job responsibilities.” James, 707 F.3d at 782 (internal quotation
omitted). “For example, a materially adverse change might be indicated by a termination of
employment, a demotion evidenced by a decrease in wage or salary, a less distinguished title, a
material loss of benefits, significantly diminished material responsibilities, or other indices that
might be unique to a particular situation.” /d. (internal quotation omitted). Plaintiff presents no
evidence to suggest that the CCIP in this instance had materially adverse consequences.
Moreover, it is undisputed that the CCIP was issued before Plaintiff exercised her FMLA rights

and before she gave Defendants notice of any need to do so. (R. 88, Defs.’ SOF {J 42-45, 55.)

15
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 16 of 29 PagelD #:1293

Accordingly, even if the CCIP could be considered an adverse employment action, no reasonable
finder of fact could conclude it was causally related to Plaintiff's exercise of FMLA rights.

Plaintiff's termination also fails to support a retaliation claim because it is undisputed that
Plaintiff was not meeting her employer’s legitimate expectations at the time she was terminated.
See, e.g., Cracco v. Vitran Express, Inc., 559 F.3d 625, 634-35 (7th Cir. 2009). The undisputed
record shows that at the time Humana terminated Plaintiff, she had exhausted her FMLA leave,
short term disability and unpaid leave of absence time, advised Humana that she remained
unable to work, and had refused to engage in any interactive process. (R. Defs.? SOF § 55-60,
Ex. R, Dec. 13, 2016 Termination Letter.) Plaintiff demonstrates no issue of fact to the contrary.

Further, Plaintiff fails to offer evidence sufficient to support an inference that Humana’s
stated reason for her termination was false. Merely disagreeing with an employer’s stated reason
for termination does not create an issue of fact warranting a trial. Tibbs, 860 F.3d at 506. “A
plaintiff must point to evidence tending to prove that the employer’s proffered reasons are
factually baseless, were not the actual motivation for the discharge in question, or were
insufficient to motivate the termination.” /d. (internal quotation omitted). Because Plaintiff fails
to supply evidence in the record to suggest that Humana’s termination was for any reason other
than its stated one, a reasonable factfinder could not conclude that the stated reason for her
termination was a pretext for FMLA retaliation. Summary judgment for Humana is accordingly
granted on Plaintiff's retaliation claim (Count IV).
iI. Disability Discrimination Claims (Counts V and VI)

Plaintiff alleged a claim of failure to accommodate (Count V) and a claim of retaliation
(Count VI) under the Illinois Human Rights Act, 775 ILL. Comp. STAT. 5/1-101 ef seg.

(“IHRA”). (R. 14, Am. Comp. J 38-73.) Defendants argue summary judgment on Plaintiff's

16
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 17 of 29 PagelD #:1293

failure to accommodate claim is appropriate because Plaintiff failed to exhaust her administrative
remedies and fails to demonstrate that Humana knew of her claimed disabilities. (R. 87, Defs.’
Mem. at 10-15.) Courts evaluate claims under the IHRA under the same framework as a
discrimination claim under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seg.
(“ADA”). E.g., McKay v. Vitas Healthcare Corp. of Ill., 232 F. Supp. 3d 1038, 1043 (N.D. III.
2017) (analyzing ADA and IHRA claims under the same legal standard); Reserve Marine Nutall
v. Terminals, No. 14 CV 4738, 2015 WL 9304350, at *8 (N.D. Ill. Dec. 22, 2015) (“The Illinois
Supreme Court instructs that in evaluating claims of discrimination brought under the IHRA,
courts should apply the same test employed by federal courts in evaluating causes of action
brought pursuant to... the ADA.”).

A. Failure to Accommodate (Count V)

According to Defendants, Plaintiff failed to exhaust her administrative remedies because
she did not allege a failure to accommodate in her IDHR charge of discrimination. (R. 87, Defs.’
Mem. at 10-13.) Instead, Plaintiff complained of disparate treatment and retaliation in the form
of reduced wages for complaining of discrimination. (R. 14-1, Am. Compl., Ex. C, Charge of
Discrim.) Plaintiff subsequently filed a second charge of discrimination which also does not
complain of a lack of accommodation. (See R. 47 at 3, Charge of Discrim.)

It is well settled that a plaintiff is barred from raising a claim in the District Court that has
not previously been raised in an administrative charge of discrimination, unless the claim is
reasonably related to the one in the charge or can be expected to develop from an investigation of
it. Riley v. City of Kokomo, 909 F.3d 182, 189 (7th Cir. 2018). A failure to accommodate claim is
“separate and distinct from a claim of discriminatory treatment.” Jd. at 190. “In fact, the two

types of claims are analyzed differently under the law. . . . [T]hey are not like or reasonably

17
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 18 of 29 PagelD #:1293

related to one another, and one cannot expect a failure to accommodate claim to develop from an
investigation into a claim that an employee was terminated because of a disability.” Jd. (quoting
Green v. Nat'l Steel Corp., 197 F.3d 894, 898 (7th Cir. 1999)). Under these authorities, because
Plaintiff did not allege any failure to accommodate in either charge of discrimination, she failed
to exhaust her administrative remedies.

Even if Plaintiff had alleged this claim before the administrative agency, moreover, the
claim would nevertheless fail because Plaintiff cannot establish that Humana knew of her
claimed disabilities prior to her FMLA leave. To survive summary judgment on a failure to
accommodate claim, Plaintiff must present evidence raising a triable issue of fact that: (1) she is
a qualified individual with a disability; (2) Humana knew of her disability; and (3) Humana
failed to reasonably accommodate it. E. £.0.C. v. Autozone, Inc., 809 F.3d 916, 919 (7th Cir.
2016). A qualified individual is someone who with or without reasonable accommodation can
perform the essential functions of her employment position. Jd. It is “the duty of the individual
seeking an accommodation to apprise the employer . . . of the employee’s disabling condition
and submit any necessary medical documentation. The individual must ordinarily initiate the
request for accommodation and must cooperate in any ensuing discussions and evaluations
aimed at determining the possible or feasible accommodations.” 56 ILL. ADMIN. CODE. §
2500.40(c).

The undisputed record here shows that Plaintiff did not tell Humana that she suffered
from anxiety or migraines prior to her FMLA leave, and that she only mentioned having celiac
disease in the context of other discussions. (R. 88, Defs.’ SOF ff 53-55.) Plaintiff was never

denied the ability to attend appointments, and she testified that that she never sought a reduced

18
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 19 of 29 PagelD #:1293

schedule or any other accommodation prior to taking FMLA leave because she did not think she
needed one. (/d. J] 48, 52, 53, 63.)

To the extent that Plaintiff bases her claim on her unsuccessful attempt to transfer to
another position at Humana, it also fails based on Plaintiff's own testimony. Specifically,
Plaintiff testified that her conditions did not interfere with her ability to do her job, and that she
had not indicated that her requested transfer was in order to accommodate any disability. (Jd.

{4 52, 53, 63.) While an employer’s obligation to provide a reasonable accommodation might
include reassigning a disabled employee to a different position where the employee can no
longer perform the essential functions of her current position, the employer is not obligated to
provide the employee with a reassignment simply in order to provide her the job that she would
prefer. E.g., Stern v St. Anthony's Health Ctr., 788 F.3d 276, 287, 291 (7th Cir. 2015)
(employer’s obligation to reassign is limited to vacant positions at or below the employee’s
current position); Malabarba v. Chi. Tribune Co., 149 F.3d 690, 699 (7th Cir. 1998) (noting
employer’s obligation is to provide some reasonable accommodation, not necessarily the one the
employee prefers); Gile v. United Airlines, Inc., 95 F.3d 492, 499 (7th Cir. 1996) (explaining that
while ADA may require reassignment as a reasonable accommodation, the rule is not without
“significant limitations”).

Likewise, to the extent Plaintiff bases her claim on her termination from Humana, it fails
for the reasons discussed above. The undisputed record shows that Plaintiff was terminated well
after the expiration of her FMLA leave and extended unpaid leave, and upon her request for
indefinite leave and inability to return to work. (R. 88, Defs.” SOF 4 59, 60; R. 88-18, Defs.’

Ex. R, Termination Letter.) At the time of her termination therefore, Plaintiff could not perform

19
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 20 of 29 PagelD #:1293

the essential functions of her job. See Stern, 788 F.3d at 287 (ability to perform essential
functions of job is evaluated at time of adverse employment action).

For each of these reasons, Defendants’ motion for summary judgment on Plaintiff's
failure to accommodate claim (Count V) is granted.

B. Disparate Treatment (Count VI)

Defendants argue that summary judgment should be granted on Plaintiffs disparate
treatment claim because Plaintiff cannot show that she suffered an adverse employment action as
a result of her disability, or that she was otherwise treated disparately because of her disability.
(R. 87, Defs.’ Mem. at 13-15.) Plaintiff argues that was subject to the following adverse actions:
(1) she was placed on a CCIP; (2) the CCIP was not kept confidential but was faxed to her entire
department; (3) her duties and responsibilities were increased and were more than others; (4) she
was denied a requested transfer; (5) she was denied the ability to attend medical appointments;
and (6) she was terminated. (See R. 14, Am. Compl. [] 74-87; R. 90, Pl.’s Resp.; R. 91, Pl.’s
Second Resp.; R. 92, Pl.’s Third Resp.; R. 93, Pl.’s Fourth Resp.; R. 99, Pl.’s Resp. Defs.’ SOF.)

To sustain a claim of disparate treatment under the ADA, a plaintiff must show that: (1)
she suffers from a disability; (2) she is qualified to perform the essential functions of the job; and
(3) she has suffered an adverse employment action due to her disability. Bunn v. Khoury Enters.,
Inc., 753 F.3d 676, 683 (7th Cir. 2014). The Seventh Circuit recently eliminated the distinction
between direct and indirect evidence in employment discrimination cases but retained the
burden-shifting framework of McDonnell Douglas v. Green, 411 U.S. 792 (1973). David v. Bd.
of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017). Thus when an employer
can offer a legitimate, non-discriminatory reason for the adverse action, the plaintiff must

provide some evidence that the reason is pretextual. Jd. at 225. Courts evaluate all the evidence

20
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 21 of 29 PagelD #:1293

together to determine whether it would permit a reasonable factfinder to conclude that the
plaintiff suffered an adverse employment action because of her disability. McKay, 232 F. Supp.
3d at 1045.

For all of the reasons discussed in Section I above, being placed on the CCIP and
transmission of the CCIP to a general fax inbox are not materially adverse employment actions
because neither materially changed the terms and conditions of Plaintiff's employment. James,
707 F.3d at 782. Also as discussed above, Humana had no obligation to effectuate a transfer for
Plaintiff because there is no evidence in the record to suggest that she requested it as an
accommodation, or that the denial of her requested transfer had anything to do with her claimed
disability. (See supra, Sect. I.) As to the other claimed adverse actions, no evidence in the record
suggests the necessary causal link that could sustain Plaintiff's claim. Plaintiff argues at length
that other employees were not told that they had to attend to medical appointments outside of
business hours, for example, but she has submitted no evidence to support her claim. (See R. 90,
P].’s Resp.; R. 91, Pl.’s Second Resp.; R. 92, Pl.’s Third Resp.; R. 93, Pl.’s Fourth Resp.; R. 99,
P].’s Resp. Defs.’ SOF.) Plaintiff's own unsupported assertions are not enough to sustain her
burden in responding to the summary judgment motion. See FED R. Civ. P. 56(e). Even if the
Court were to construe Plaintiff's fourth-filed opposition to be the affidavit that she calls it, her
statements therein do not save her claim because she asserts facts far beyond her personal
knowledge. See FED R. EviD. 602; Visser v. Packer Eng’g Assocs., Inc., 924 F.2d 655, 659 (7th
Cir. 1991).

As to her termination, no evidence in the record suggests that Humana’s reason for the
action was anything other than it said—namely, that Plaintiff had exhausted her leave, refused to

engage in any interactive process, and indicated that she was not returning to work. See Monroe

21
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 22 of 29 PagelD #:1293

v. Ind. Dep't of Transp., 871 F.3d 495, 504 (7th Cir. 2017) (to survive summary judgment
plaintiff must show a genuine issue of material fact regarding whether claimed disability was the
“but for” reason for termination).

For these reasons, Defendants’ motion for summary judgment as to Plaintiff's claim of
disparate treatment (Count VI) is granted.

Ill. JHRA Retaliation (Count IX)

Defendants argue that summary judgment should be granted in their favor on Plaintiff's
IHRA retaliation claim because there is no evidence that Plaintiff engaged in a protected activity,
and that even if she did, there is no evidence that it was the reason for any adverse employment
action. (R. 87, Defs.” Mem. at 17-18.) Plaintiff argues that after disputing being placed on a
CCIP and after reporting to Humana’s ethics hotline that the CCIP had been faxed to a general
number, she was subjected to adverse actions by: (1) not being paid while on short-term
disability; (2) being denied a transfer; (3) failing to remove the CCIP from her personnel file; and
(4) not being given a reduced schedule or intermittent leave; and (5) termination. (See R. 14, Am.
Compl. J 101-119; R. 90, Pl.’s Resp.; R. 91, Pl.’s Second Resp.)

A retaliation claim under the IHRA requires Plaintiff to show that: (1) she engaged in
protected activity; (2) Humana subjected her to an adverse employment action; and (3) there was
a causal connection between the protected activity and the adverse employment
action. See Povey v. City of Jeffersonville, 697 F.3d 619, 624 (7th Cir. 2012); McKay, 232 F.
Supp. 3d at 1046. Here too the Seventh Circuit no longer distinguishes between direct and
indirect evidence. Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016). The
key question is simply whether “the record contain[s] sufficient evidence to permit a reasonable

fact finder to conclude that retaliatory motive caused the discharge.” Id.

22
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 23 of 29 PagelD #:1293

According to Defendants, although Plaintiff disputed being placed on a CCIP, and
reported to Humana’s ethics hotline that her CCIP had been faxed to a general number, neither
complaint alleged discrimination. (R. 87, Defs. Mem. at 17-18.) Notably, however, Plaintiff's
dispute of her CCIP did allege discrimination in addition to disputing whether she had in fact
missed too much time from work. (R. 88-13, Defs.” SOF Ex. M., Resolving Issues Report
Request Form.) Accordingly, Plaintiffs retaliation claim does not necessarily falter on the
requirement that she engage in a statutorily protected activity.

Even assuming, however, that Plaintiff's dispute of the CCIP could constitute protected
activity, Plaintiff points to no evidence in the record to show that she suffered any adverse
employment action as a result. (R. 90, Pl.’s Resp.; R. 91, Pl.’s Second Resp.; R. 92, Pl.’s Third
Resp.; R. 93, PI.’s Fourth Resp.; R. 99, Pl.’s Resp. Defs.’ SOF.) For the same reasons discussed
in the preceding sections, only Plaintiff's termination could constitute an adverse employment
action, and the undisputed record shows that at the time Humana terminated Plaintiff, she had
exhausted all leave, remained unable to return to work, and declined to engage in any interactive
process. (R. 88, Defs.” SOF {f 59, 60; R. 88-18, Defs.’ Ex. R, Termination Letter.) Plaintiff
submits no evidence to support an inference that Humana’s stated reason for her termination was
false, and that retaliation was actually the reason for her termination. See Tibbs, 860 F.3d at 506.

Accordingly, Defendants’ motion for summary judgment on Plaintiffs IHRA retaliation
claim (Count IX) is granted.

IV. ITED and Tortious Interference with Prospective Economic Advantage
(Counts 10 and 11)

Defendants argue that summary judgment should be granted in their favor on Plaintiff's
state law claims of intentional infliction of emotional distress (Count X) and tortious interference

with prospective economic advantage (Count XI) because both are preempted by the IHRA and

23
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 24 of 29 PagelD #:1293

barred by the exclusivity provision of the Illinois Workers’ Compensation Act, 820 ILL. Comp.
STAT. 305/1 ef seg. Plaintiff focuses her opposition only on the severity of the distress about
which she complains. (R. 90, Pl.’s Resp.; R. 91, Pl.’s Second Resp.; R. 92, Pl.’s Third Resp.;
R. 93, Pl.’s Fourth Resp.; R. 99, Pl.’s Resp. Defs.’ SOF.)

The IHRA gives the Illinois Human Rights Commission exclusive jurisdiction over civil-
rights violations. 775 ILL. Comp. STAT. 5/8-111(D) (“Except as otherwise provided by law, no
court of this state shall have jurisdiction over the subject of an alleged civil rights violation other
than as set forth in this Act.”). “Whether a state-law tort claim is preempted depends on whether
the IHRA furnishes the legal duty that the defendant was alleged to have breached.” Bannon v.
Univ. of Chi., 503 F.3d 623, 630 (7th Cir. 2007) (internal quotation and alteration omitted). “If
the plaintiff's allegations against the defendant implicate only a duty provided by the IHRA,
such as the duty of employers to refrain from discriminating against employees on the basis of
their race or national origin, then the plaintiff's claim is preempted.” Jd. Whether a tort claim is
preempted depends upon whether it is “inextricably linked to a civil rights violation such that
there is no independent basis for the action apart from the [IHRA] itself.” Schroeder v. RGIS,
Inc., 992 N.E.2d 509, 517 (Ill. App. Ct. 2013) (internal quotation omitted); Veazey v. LaSalle
Telecomms., Inc., 779 N.E.2d 364, 371 (2002) (claim that plaintiff was terminated based on race
had no tort basis independent of the IHRA and was preempted). “Claims are inextricably linked
where a plaintiff cannot ‘establish the necessary elements of the tort independent of any legal
duties created by the’ IHRA.” Fuesting v. Uline, Inc., 30 F. Supp. 3d 739, 744 (N.D. Ill. 2014)
(quoting Maksimovic v. Tsogalis, 687 N.E.2d 21, 24 (1997)).

Plaintiff alleges for her ITED claim that defendants knew that her medical conditions

made her particularly susceptible to emotional distress, and that they nevertheless placed a CCIP

24
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 25 of 29 PagelD #:1293

containing false statements about her in her personnel file and disclosed the CCIP to other
employees at Humana, and that Humana’s termination of her employment was “proximately
related to its disability discrimination against [Plaintiff] and refusal to accommodate her
disabilities.” (R. 14, Am. Compl. JJ 120-29.) Plaintiff complains of the same acts for her tortious
interference claim, alleging that Kavelle and Schoenheider caused her emotional distress and
purposefully interfered with her employment at Humana “to effectuate their own personal and
vengeful motive to retaliate” because Plaintiff “had engaged in protected conduct under both the
Illinois Human Rights Act and the Family Medical Leave Act.” (R. 14, Am. Compl. ff 120-24,
133.) By Plaintiff's own allegations then, both claims are inextricably linked to the civil rights
violations of which she complains. Schroeder, 992 N.E.2d at 517.

To the extent that any portion of either state law claim is not preempted by the IHRA, the
claims nevertheless fail for lack of evidence. A claim of intentional infliction of emotional
distress requires proof that: “(1) that the defendant’s conduct was extreme and outrageous; (2)
that the defendant knew that there was a high probability that his conduct would cause severe
emotional distress; and (3) that the conduct in fact caused severe emotional distress.” Jd. A claim
of tortious interference with prospective business advantage requires proof that: (1) plaintiff had
a reasonable expectation of entering into a valid business relationship; (2) the defendants knew
of her expectancy; (3) purposeful interference by defendants that prevented plaintiff's legitimate
expectancy from ripening into a valid business relationship; and (4) damages to plaintiff .
resulting from such interference. Fellhauer v. City of Geneva, 568 N.E.2d 870, 878 (1991).

Plaintiff points to no evidence in the record to show that Kavelle or Schoenheider were

involved in Humana’s decision to terminate her, or that any defendant knew either that she was

25
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 26 of 29 PagelD #:1293

particularly susceptible to emotional distress or that she had an expectation of continued
employment with Humana until retirement. (See R. 90, Pl.’s Resp.; R. 91, Pl.’s Second Resp.;
R. 92, Pl.’s Third Resp.; R. 93, Pl.’s Fourth Resp.; R. 99, Pl.’s Resp. Defs.’ SOF.) Instead,
Plaintiff's submissions focus on the accuracy of various assessments of her performance at
Humana, the severity of her distress, and the blame she urges Defendants should carry not only
for her own distress but also for the distress of certain coworkers. (See, e.g., R. 91, Pl.’s Second
Resp. at 9-10, 21-22, 24-27; R. 92, Pl.’s Third Resp. at 13, 17-23.) These arguments cannot
substitute for evidence that supports her claims.

Accordingly, because the claims are preempted, and there is no evidence in the record
from which a reasonable factfinder could find in her favor, Defendants’ summary judgment
motion is granted as to Plaintiff's state law claims of intentional infliction of emotional distress
(Count X) and tortious interference with prospective economic advantage (Count XI) without
reaching Defendants’ remaining arguments.

V. FLSA and IMWL Claims (Counts I and II)

Defendants argue that summary judgment on Plaintiff's overtime claims under the FLSA,
29 U.S.C. § 201, et seg., and the Illinois Minimum Wage Law (“IMWL”), 820 ILL. Comp. STAT.
105/1 et seq., fail as a matter of law because both the professional and administrative exemptions
apply. (R. 87, Defs.’ Mem. at 23-28.) Plaintiff argues in opposition that she did not need to use
her RN degree to perform her job, that social workers and licensed practical nurses performed
the same work as she did, and that her job was simply to gather and review a member’s medical
charts and proposed care using established screening criteria and to collaborate with proposed
medical care providers to determine the appropriate level of care.

(R. 93, Pl.’s Fourth Resp. at 1-2.) Plaintiff emphasizes but submits no evidence to show that her

26
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 27 of 29 PagelD #:1293

paystubs changed from salary to hourly notations over time, and that other employees have sued
Humana for unpaid overtime pay. (/d.)

Under the FLSA and IMWL employees who work more than 40 hours per week are
entitled to overtime compensation at the rate of one and one-half times their regular rate of pay
for each overtime hour worked. See 29 U.S.C. § 207(a)(1); 820 ILL. Comp. STAT. 105/4a. Under
the FLSA, an employee may be exempt from the overtime pay requirement if she is employed in
a bona fide professional capacity. 29 U.S.C. § 213(a)(1). The Illinois Legislature has opted not to
define the circumstances where an employee is exempt from the overtime requirements of the
IMWL, instead deferring to Congress and the U.S. Department of Labor. See Resurrection Home
Health Servs. v. Shannon, 983 N.E.2d 1079, 1086 (Ill. App. Ct. 2013). Accordingly, the
exemption analysis is identical under either statute.

The professional exemption requires an employer to show that they have satisfied two
tests: the salary-basis and the duties test. In order to meet the salary-basis test at the time Plaintiff
worked for Humana, the employee must have been compensated on a salary or fee basis of not
less than $455 per week. 29 C.F.R. § 541.300(a)(1). The duties test is met if the employee’s
primary duties consist of work which requires advanced or specialized knowledge or training. 29
C.F.R. § 541.300. “[R]egistered nurses who are registered by the appropriate State examining
board generally meet the duties requirements for the learned professional exemption.” 29 C.F.R.
§ 541.301(e)(2).

It is undisputed that Plaintiff earned above the salary basis threshold of 29 C.F.R. §
541.300(a)(1). (R. 88, Defs.” SOF { 18.) Similarly, the undisputed record shows that Plaintiff
used her advanced or specialized knowledge in her work. (R. 88, Defs.’ SOF J 15-16; R. 88-1,

Defs.’ Ex., A, P].’s Dep. at 47:10-51:21.) Plaintiff's responsibilities included patient admission

27
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 28 of 29 PagelD #:1293

review, post-discharge calls, and discharge planning for Humana Plan members for several long-
term care facilities. (/d.) She collaborated with other healthcare providers in reviewing actual and
proposed medical care and services, and exercised professional judgment in approving or
denying medical admissions, continued stays, and discharges for the facilities. (R. 88, Defs.’
SOF ff 15-16; R. 88-1, Defs.” Ex., A, Pl.’s Dep. at 44:21-45:09.) Although Plaintiff argues that
her work depended solely upon following Humana’s guidelines, she presents no evidence to
support her assertions. Instead, the record demonstrates that although Plaintiff used Humana’s
guidelines in processing each file, her decisions and work for Humana involved her own
expertise and judgment depending on the circumstances involved for each patient. (/d.) The fact
that Plaintiff used Humana guidelines in performing her job does not dictate a contrary
conclusion. See, e.g., Rieve v. Coventry Health Care, Inc., 870 F. Supp. 2d 856, 865 (C.D. Cal.
2012) (finding case manager nurse exempt professional who utilized learned judgment and
discretion as well as established guidelines and noting, “[A]lthough the Manual here contains
guidelines as to Plaintiff's handling of each case, she must still deal with the individual
intricacies of each patient’s care”); Powell v. Am. Red Cross, 518 F. Supp. 2d 24, 41-42 (D.D.C.
2007) (finding medical assessment nurse exempt professional because she used her advanced
knowledge as a nurse to make technical, medical decisions).

Because the Court concludes that Plaintiff meets the professional exemption precluding
her from FLSA and IMWL coverage, summary judgment for Humana is granted on these claims
(Count I and II) without reaching the remainder of Defendants’ arguments.

VI. Marital Status and Age Discrimination (Counts VIII and IX)
Plaintiff's remaining claims are for marital status discrimination and age discrimination

under the IHRA. (R. 14, Am. Comp. ff 88-100). Defendants’ motion suggests that the marital

28
Case: 1:17-cv-01782 Document #: 101 Filed: 09/24/19 Page 29 of 29 PagelD #:1293

status claim was voluntarily dismissed by Plaintiff, but the record reflects the voluntary dismissal
of Plaintiffs age discrimination claim, not the marital status discrimination one. (See R. 88,
Defs.’ SOF 4 6; R. 23, Min. Entry.) Because the sole remaining claim of marital status
discrimination is based on state law and each of Plaintiff's federal claims fail, however, the
Court declines to retain jurisdiction over it and dismisses the claim without prejudice. See 28
U.S.C. § 1397(c); Refined Metals Corp. v. NL Indus., Inc., No. 18-3235, 2019 WL 3955889, *6
(7th Cir. Aug. 22, 2019) (noting presumption that if federal claims drop out before trial, district
court should relinquish jurisdiction over state-law claims).
CONCLUSION

The Court is very sympathetic to the difficulties Plaintiff has faced with her health, and
recognizes the strength with which she disagrees with Humana’s employment decisions.
Nevertheless, the issue before the Court is whether Plaintiff presents any material issues of fact
that require a trial in light of the undisputed facts in the record. Because Plaintiff presents none,
the Court grants Defendants’ motion for summary judgment (R. 86) as to all counts of the
complaint except the state law age discrimination claim (Count VII) which is dismissed without
prejudice.

The Clerk of the Court is directed to enter a final judgment in favor of the defendants.

Each party should bear their own costs. KEL.
ENTERED: AC&_( =~

Judge Rubén Castillo
United States District Court

Dated: September 24, 2019

29
